Citation Nr: 0939762	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-25 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a lung disability, 
to include as due to asbestos exposure, claimed as breathing 
problems.

7.  Entitlement to service connection for sleep problems, to 
include as secondary to a lung disability.

8.  Entitlement to service connection for a heart disability, 
claimed as a heart murmur.

9.  Entitlement to service connection for hypertension, 
claimed as high blood pressure.

10.  Entitlement to service connection for a kidney 
disability.  

11.  Entitlement to service connection for neck cancer.

12.  Entitlement to service connection for neuropathy of the 
bilateral arms, to include as secondary to neck cancer.

13.  Entitlement to service connection for neuropathy of the 
bilateral hands, to include as secondary to neck cancer.

14.  Entitlement to service connection for neuropathy of the 
feet, to include as secondary to neck cancer.

15.  Entitlement to service connection for generalized 
anxiety disorder, claimed as nerves.

16.  Entitlement to service connection for temporal 
mandibular joint syndrome.

17.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision of the 
Hartford, Connecticut Department of Veterans' Affairs (VA) 
Regional Office (RO), located in Newington, Connecticut.

The Veteran testified at a video conference hearing before 
the undersigned Veterans' Law Judge in August 2009.  A 
transcript of that hearing has been associated with the 
claims file.  During this hearing, the Veteran withdrew his 
claims for service connection for gout and high cholesterol.  
Therefore, these issues are no longer before the Board.  38 
C.F.R. § 20.204 (2009).  

The issues of service connection for arthritis, a lung 
disability and hypertension are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the Veteran currently has the 
diagnosed conditions of a back disability, sleep problems, 
generalized anxiety disorder and temporal mandibular joint 
syndrome.

2.  Hearing loss, tinnitus, a heart disability, a kidney 
disability, neck cancer and neuropathy of the bilateral arms, 
hands and feet did not originate in service, were not 
aggravated by active service, are not related to any incident 
during active service and did not manifest within a year of 
active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a back disability, sleep problems, generalized anxiety 
disorder, temporal mandibular joint syndrome, hearing loss, 
tinnitus, a heart disability, a kidney disability, neck 
cancer and neuropathy of the bilateral arms, hands and feet 
have not been met, nor may such be presumed.  38 U.S.C.A. §§ 
1131, 112, 113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 38 C.F.R. 
§ 3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

Prior to the initial adjudication of the Veteran's claims for 
service connection in the November 2007 rating decision, he 
was provided notice of the VCAA in May 2007.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claim, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The May 2007 
letter also provided the Veteran with additional notice 
pertaining to the downstream disability rating and effective 
date elements of his claims and he was furnished a Statement 
of the Case in June 2008.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA outpatient treatment reports and statements and 
testimony from the Veteran, his family and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including hearing loss, cardiovascular-renal 
diseases or calculi of the kidney, bladder and gall bladder, 
if manifested to a compensable degree within one year after 
discharge from service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 
3.307, 3.309.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. § 1113.

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

1.  Service connection for a back disability, sleep problems, 
generalized anxiety disorder and temporal mandibular joint 
syndrome

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
back disability, sleep problems, generalized anxiety 
disorder, and temporal mandibular joint syndrome are all 
related to his active service.  During the August 2009 video 
conference hearing, the Veteran testified that his current 
sleep problems are secondary to his breathing problems, also 
claimed as due to his active service.  The Veteran also 
reported during this hearing that his generalized anxiety 
disorder and temporal mandibular joint syndrome were related 
to the stress during his active service from serving on a 
destroyer and involvement in the "Cuban blockage."  
Finally, the Veteran testified that his current claimed back 
disability was due to heavy lifting, bending and repair work 
during his active service.  

Service treatment records are absent of any findings of back 
conditions, sleep problems, stress, anxiety, temporal 
mandibular joint syndrome or related problems.  

The Veteran's DD form 214 reflects that his military 
occupational specialty (MOS) was that of a Fireman and the 
Veteran was also appointed as a Damage Controlman, third 
class.  Service personnel records also reflect that the 
Veteran participated in the quarantine of Cuba from October 
1962 to December 1962, while serving aboard the U.S.S. Cecil.  

The post-service medical evidence of record, including both 
private and VA medical records, do not reflect any currently 
diagnosed back disability, sleep problems, psychiatric 
disability (including generalized anxiety disorder) or 
temporal mandibular joint syndrome. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

Thus, the Veteran's claims for service connection for a back 
disability, sleep problems, generalized anxiety disorder and 
temporal mandibular joint syndrome cannot be substantiated 
absent any evidence of a current medically diagnosed 
disability.  See Hickson, 12 Vet. App. 247, 253 (1999).

2.  Service connection for hearing loss, tinnitus, a heart 
disability, a kidney disability, neck cancer and neuropathy 
of the bilateral arms, hands and feet 

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
hearing loss, tinnitus, heart disability, kidney disability, 
neck cancer and neuropathy of the bilateral arms, hands and 
feet are all related to his active service.  During the 
August 2009 video conference hearing the Veteran testified 
that he sustained acoustic trauma in service from sleeping in 
the engine room with the propellers and has had hearing loss 
and tinnitus since that time.  His wife also testified that 
his hearing got bad all of a sudden and he cannot hear even 
with the use of hearing aids.  The Veteran further testified 
that he developed a heart disability due to stress from 
serving on a naval destroyer in service and from involvement 
in the "Cuban blockage" during his active service.  He also 
reported that exposure to chemicals and led paint during his 
active service has led to his current kidney disability and 
neck cancer.  The Veteran testified that he experienced 
kidney problems during active service in the Navy but these 
problems mostly manifested following his active service.  
Finally, the Veteran contends that his current neuropathy of 
the arms, hands and feet are secondary to his neck cancer.

In lay statements presented, the Veteran's wife, son and 
friends reported that his current conditions rendered him 
unable to work, limited his activities and specifically, his 
cancer had led to a limitation of activities and depression.

In his VA form 9, the Veteran stated that his current neck 
cancer was also due to smoking during his active service.  

The record raises the matter of the Veteran's use of tobacco 
products with respect to his claim for service connection for 
lung cancer.  In this regard, the Board notes that a 
disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, is not precluded where the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. § 
3.300(b)(1).  For purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected 
on some basis other than the veteran's use of tobacco 
products during service.  Id.  

Service treatment records reflect that the Veteran's hearing 
was noted as 15 out of 15 on the whisper voice test on both 
the entrance and separation examinations.  These records were 
absent of any findings related to hearing loss and tinnitus.  
Service treatment records are also absent of any findings of 
a heart disability, kidney problems or neurological 
disabilities in any of the extremities.  While these records 
reflect that the Veteran was treated for injuries sustained 
in the engine room, no exposure to chemicals or led paint was 
noted at this time nor were any injuries related to such 
exposure.  

As noted above, the Veteran's DD form 214 reflects that his 
MOS was that of a Fireman and the Veteran was also appointed 
as a Damage Controlman, third class.  Service personnel 
records also reflect that the Veteran participated in the 
quarantine of Cuba from October 1962 to December 1962, while 
serving aboard the U.S.S. Cecil.  

Private and VA medical records from May 2001 to March 2007 
reflect that the Veteran was treated for and diagnosed with 
squamous cell carcinoma of the tongue with metastasis to the 
left neck, metastatic small cell cancer involving cervical 
node, lymphoma, mild neuropathy, ischemic heart disease, 
peripheral vascular disease, coronary artery disease, chronic 
kidney disease, renal failure and sensorineural hearing loss.  

The Veteran's neck cancer was initially discovered and 
diagnosed in May 2001 by a private physician and he was 
subsequently treated for recurrent neck cancer involving the 
base of the tongue.  In a May 2001 private medical record, 
following a biopsy which indicated that the Veteran had 
metastatic small cell carcinoma which involved the upper 
cervical nodes, the private physician also noted that the 
Veteran was a 2 pack per day smoker for the past 40 years.  

In a December 2006 VA outpatient treatment report, the 
Veteran reported a history of having a myocardial infarction 
20 years earlier, approximately in 1986.  

A December 2006 VA audiology report reflects that the Veteran 
was previously diagnosed with mild to profound sensorineural 
hearing loss in the right ear and mild to severe 
sensorineural hearing loss in the left ear.  This report also 
reflects that the Veteran was using hearing aids.  

In a February 2007 VA outpatient treatment report, he 
provided a history of coronary artery disease with a history 
of myocardial infarction 25 years earlier, approximately in 
1982, which the physician noted as "silent [myocardial 
infarction] 25 years ago?" indicating this was questioned by 
the physician.  

In a January 2007 private treatment report, in the history of 
the Veteran's head and neck cancer illness, a long history of 
heavy tobacco use was noted as well as a 100 to 150 pack a 
year history of tobacco use prior to quitting earlier in 
January 2007.  

A VA outpatient treatment report from March 2007 reflects 
that the Veteran was treated for acute renal failure which 
was thought to be secondary to nephritic syndrome which was 
secondary to focal Segmental Glomerulosclerosis (FSGS), a 
disease that attacks the kidney's filtering system, and which 
was thought to be triggered by the Veteran's recurrence of 
cancer.  

After a careful review of the record, the Board concludes 
that entitlement to service connection for a hearing loss, 
tinnitus, a heart disability, a kidney disability, neck 
cancer and neuropathy of the bilateral arms, hands and feet 
is not warranted.  Neither hearing loss, tinnitus, a heart 
disability, a kidney disability, neck cancer, neuropathy of 
the bilateral arms, hands and feet, nor any related 
conditions, were shown in service or for many years 
thereafter.  Service treatment reports were absent of any 
findings of hearing loss, tinnitus, a heart disability, a 
kidney disability, neck cancer and neuropathy of the 
bilateral arms, hands and feet.  In addition, there was no 
treatment for any type of stress, which the Veteran claims 
had caused his current heart disability.  While the service 
treatment reports indicate the Veteran sustained injuries 
related to being in the engine room, these injuries did not 
include hearing loss, tinnitus, a heart disability, a kidney 
disability, neck cancer, neuropathy of the bilateral arms, 
hands and feet or related conditions.  Finally, the Veteran's 
service records do not reflect treatment for any disability 
resulting from exposure to chemicals or led in service, and 
such exposure was not reported in the service records at any 
time.  

The post-service medical evidence of record reflects no 
complaints of hearing loss, tinnitus, a heart disability, a 
kidney disability, neck cancer, neuropathy of the bilateral 
arms, hands and feet or any related conditions for many years 
following the Veteran's active service.  In this regard, the 
Board notes that the earliest evidence of treatment for neck 
cancer was in May 2001.  A heart disability was not noted 
until the Veteran reported a history of coronary artery 
disease status post myocardial infarction 20 years earlier in 
December 2006.  In addition, the Veteran's history as 
reported in a February 2007 VA medical record, indicated a 
myocardial infarction occurred 25 years earlier, 
approximately in 1982.  

Finally, as there is no medical evidence of a nexus between 
the Veteran's current disability and his active service, the 
preponderance of the evidence is against a finding that 
hearing loss, tinnitus, a heart disability, a kidney 
disability, neck cancer and neuropathy of the bilateral arms, 
hands and feet were caused or aggravated by his active 
service.  The Board notes that while the medical evidence of 
record indicates that the Veteran's kidney disability may be 
the result of his neck cancer, the Veteran's neck cancer is 
not a service-connected condition and there is no medical 
evidence of a nexus between neck cancer the Veteran's active 
service.  Therefore, the Veteran's claims for service 
connection for a hearing loss, tinnitus, a heart disability, 
a kidney disability, neck cancer and neuropathy of the 
bilateral arms, hands and feet are denied.

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  In this case, the Board finds that the 
Veteran is competent to attest to his symptomatology, 
particularly his problems with hearing and tinnitus, both at 
the time of his active service and subsequently thereafter, 
however, he is not competent to provide evidence regarding 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a back disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for sleep problems, to include as 
secondary to a lung disability, is denied.

Service connection for a heart disability, claimed as a heart 
murmur, is denied.

Service connection for a kidney disability is denied.  

Service connection for neck cancer is denied.

Service connection for neuropathy of the bilateral arms, to 
include as secondary to neck cancer, is denied.

Service connection for neuropathy of the bilateral hands, to 
include as secondary to neck cancer, is denied.

Service connection for neuropathy of the feet, to include as 
secondary to neck cancer, is denied.

Service connection for generalized anxiety disorder, claimed 
as nerves, is denied.

Service connection for temporal mandibular joint syndrome is 
denied.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for arthritis, a lung disability, to 
include as due to asbestos exposure, and hypertension.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).

In statements and testimony presented throughout the duration 
of the appeal, the Veteran has maintained that his current 
lung disability, arthritis and hypertension are related to 
his active service.  In his VA form 9, the Veteran reported a 
history of smoking during active service.  During an August 
2009 video conference hearing, the Veteran testified that his 
current lung disability was due to working in the engine room 
and from exposure to fumes, chemicals and led paint during 
active service.  He also claimed that his arthritis was 
mainly in the hands and shoulders and was the result of 
painting during active service.  Finally, the Veteran 
contended that his hypertension is due to the stress incurred 
from his active service, at which time he was involved in the 
"Cuban blockage" and from having served upon a naval 
destroyer.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze an appellant's claim 
for service connection for asbestosis or asbestos-related 
disabilities under the appropriate administrative guidelines.  
Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  

Some of the major occupations involving exposure to asbestos 
include mining, milling, shipyard work, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products (such as 
clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring 
materials, asbestos cement sheet and pipe products, and 
military equipment.  Id. at Subsection (f).  

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at 
Subsection (b).  Inhalation of asbestos fibers can produce 
fibrosis (the most commonly occurring of which is 
interstitial pulmonary fibrosis, or asbestosis), tumors, 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, and cancers of the 
lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at 
Subsection (b).  

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or 
not:  (1)  service records demonstrate the Veteran was 
exposed to asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
Veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical-nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOGCPPREC 
04-00.  

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post- service 
occupational or other asbestos exposure, and determine 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 
21- 88-8, Asbestos- Related Diseases (May 11, 1988).  

Service treatment records reflect no findings of a lung 
disability, arthritis, high blood pressure, hypertension or 
stress.  A chest x-ray taken upon entry into active service 
reflected normal findings.  The entrance examination noted 
that the Veteran's blood pressure was 122/80.  These records 
do reflect that the Veteran was treated for injuries while 
working in the engine room, however, no exposure to chemicals 
or led paint was noted at this time nor were any injuries 
related to such exposure.  Service treatment reports also 
reflect that the Veteran was treated for a contusion of the 
right foot in April 1961, after a hatch had closed on it.  A 
chest x-ray taken upon separation from active service 
reflected normal findings.  The Veteran's blood pressure in 
the separation examination was 120/70. 

As noted above, the Veteran's DD form 214 reflects that his 
military occupational specialty in the Navy was that of a 
Fireman and the Veteran was also appointed as a Damage 
Controlman, third class.  Service personnel records also 
reflect that the Veteran participated in the quarantine of 
Cuba from October 1962 to December 1962, while serving aboard 
the U.S.S. Cecil.  The Board notes that the MOS of a fireman 
has a high probability of exposure to asbestos.

Private and VA medical records from May 2001 to March 2007 
reflect that the Veteran was treated for and diagnosed with 
hypertension, chronic obstructive pulmonary disease (COPD), 
and arthritic changes in the right hip and right foot.  These 
records also noted that the Veteran had a long history of 
tobacco use.  

The Board notes that the Veteran was initially diagnosed with 
metastatic small cell lung carcinoma in May 2001, which, 
following a biopsy, was later diagnosed as squamous cell 
carcinoma of the base of the tongue and with metastasis to 
the left neck.  Lung cancer was not again diagnosed 
subsequently.  

A May 2001 private medical report, wherein the Veteran was 
provided with whole body skeletal imaging, revealed an 
increased uptake at the first metatarsophalangeal (MTP) joint 
of the right foot was found to be consistent with 
degenerative changes.  In an August 2001 private medical 
report, the Veteran was initially diagnosed with COPD.  A 
March 2003 private medical report reflects that the Veteran 
was diagnosed with osteoarthritis of the right hip and 
hyperinflation of the lungs.  Also, another March 2003 
private report noted findings of a right lung infiltrate with 
no effusion.  In a January 2006 private medical report, the 
Veteran was diagnosed with COPD and with pulmonary 
hypertension secondary to COPD which the physician noted was 
likely.  A January 2007 private chromatography (CT) scan of 
the chest revealed nodules in the right and left lungs and 
pleural effusion.  

The record raises the matter of the Veteran's use of tobacco 
products with respect to his claim for service connection for 
lung cancer.  In this regard, the Board notes that for all 
claims filed after June 9, 1998, as in this case, a 
disability or death will not be service connected on the 
basis that it resulted from injury or disease attributable to 
a veteran's use of tobacco products during service.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Service connection, 
however, is not precluded where the disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  38 C.F.R. § 
3.300(b)(1).  For purposes of this section, "otherwise shown" 
means that the disability or death can be service-connected 
on some basis other than the veteran's use of tobacco 
products during service.  Id.  To the extent the Veteran had 
in-service tobacco use, and to the extent any such use caused 
a lung disability, the Veteran would be barred from any 
resulting benefits as a matter of law.

In considering the Veteran's MOS of a Fireman and his work in 
Damage Control, third class during active service in the 
Navy, the Veteran's long history of tobacco use during and 
after his active service, the post-service medical evidence 
of current treatment for COPD and findings of lung nodules 
with pleural effusion, and the Veteran's lay statements of a 
continuity of symptoms since active service, a VA examination 
is necessary to obtain an opinion as to whether the Veteran's 
current lung disability is related to or aggravated by his 
military service, to include as due to asbestos exposure and 
tobacco use.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  

As the issue of service connection for a lung disability is 
being remanded for the appropriate development and 
adjudication, the issue of service connection for 
hypertension should also be remanded as this issue cannot be 
resolved without the adjudication of service connection for a 
lung disability since the medical evidence of record 
indicates this that hypertension may be secondary to the 
Veteran's COPD.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Therefore, in considering that COPD is being remanded for the 
appropriate development and adjudication, the Veteran is 
currently treated for and diagnosed with hypertension and the 
medical evidence of record indicates that hypertension is 
likely secondary to the Veteran's COPD, a VA examination is 
necessary to obtain an opinion as to whether the Veteran's 
current hypertension is related to or aggravated by his lung 
disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. 
App. 410 (2006).  

Finally, Board finds that with respect to the Veteran's claim 
for service connection for arthritis, the Veteran's arthritis 
appears to be diagnosed only in the right hip and right foot 
and, as the service treatment reports reflect treatment for a 
contusion of the right foot, further development regarding 
arthritis in the right foot only is warranted.  In 
considering the service treatment records indicating the 
Veteran was treated for a contusion on the right foot when a 
hatch was closed on it, the post-service radiology imaging 
which demonstrated degenerative changes in the right foot, 
and the Veteran's lay statements that his arthritis resulted 
from active service, a VA examination is necessary to obtain 
an opinion as to whether the Veteran's current arthritis of 
the right foot is related to or aggravated by his military 
service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 
410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA respiratory examination by an 
appropriate specialist to determine the 
current nature and etiology of his lung 
disability.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to the 
following:

a.)  Whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's lung cancer is related to 
his active service.

b.)  If the examiner finds that there is a 
relationship between the Veteran's lung 
cancer and his active service (i.e.  more 
likely or at least as likely as not), the 
examiner should then determine whether it 
is more likely, less likely or at least as 
likely as not that the Veteran's lung 
disability is related to his long history 
of tobacco use during and after active 
service or whether it is more likely, less 
likely or at least as likely as not that 
the Veteran's lung disability is related 
to another incident in active service, to 
include asbestos exposure.

A complete rationale for any opinions 
should be provided.

2.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his hypertension.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis for the disabilities 
found.  The examiner should also express 
an opinion as to whether it is more 
likely, less likely, or at least as likely 
as not that the Veteran's hypertension is 
related to or was aggravated by his lung 
disability.  A complete rationale for any 
opinions should be provided.

3.  The RO/AMC should schedule the Veteran 
for a VA examination by an appropriate 
specialist to determine the current nature 
and etiology of his arthritis of the right 
foot.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner in connection 
with the examination.  All tests deemed 
necessary should be conducted.  The 
examiner should provide a diagnosis for 
the disabilities found.  The examiner 
should also express an opinion as to 
whether it is more likely, less likely, or 
at least as likely as not that the 
Veteran's arthritis of the right foot was 
caused or aggravated by his active 
service.  A complete rationale for any 
opinions should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  The 
claim for service connection should be 
adjudicated.  If the benefits sought on 
appeal remain denied, the Veteran and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


